 


116 HRES 920 EH: Relating to House Resolution 891.
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 920 
In the House of Representatives, U. S., 
 
April 14, 2020 
 
RESOLUTION 
Relating to House Resolution 891. 
 
 
That House Resolution 891, agreed to March 11, 2020 (as most recently amended by House Resolution 911, agreed to March 27, 2020), is amended— (1)in section 7, by striking April 19, 2020 and inserting May 3, 2020; 
(2)in section 10, by striking April 19, 2020 and inserting May 3, 2020; and (3)in section 11, by striking April 20, 2020 and inserting May 4, 2020.  
 
Cheryl L. Johnson,Clerk. 
